DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto et al. [US 2019/0222087].
	Claim 10, Matsumoto et al. discloses an article [see annotated figure 10] comprising: one or more ceramic insulators [24; paragraph 0091] having one or more recesses defining a first region [First Region; annotated Figure 10] and a second region [Second Region; annotated figure 10]; and a plurality of conductors [22a and 22b] disposed in the one or more recesses of the one or more ceramic insulators [figure 10], wherein a first conductor [22a] of the plurality of conductors is joined [via 42] to a second 

    PNG
    media_image1.png
    368
    537
    media_image1.png
    Greyscale
.
Claim 11, Matsumoto et al. discloses the article according to claim 10, wherein the one or more ceramic insulators have a monolithic structure [figures10, 24 is a single ceramic structure].
Claim 13, Matsumoto et al. discloses the article according to claim 10, wherein an exterior surface of each of the plurality of conductors conforms to an interior surface of 
Claim 14, Matsumoto et al. discloses the article according to claim 10, wherein a cross-sectional shape of the plurality of conductors varies along a length of the plurality of conductors [the ends of the conductors 22a and 22b are tapered; figure 10], and wherein the plurality of conductors is configured to conduct an electric current [paragraphs 0091].
	Claim 15, Matsumoto et al. discloses the article according to claim 10, wherein the plurality of conductors comprises a metal selected from the group consisting of copper [paragraph 0065], silver, gold, aluminum and combinations thereof.
Claim 18, Matsumoto et al. discloses a system [figure 1] comprising: a stator [10] comprising the article [24] of claim 1; and a rotor [paragraph 0059], wherein the rotor is configured to rotate relative to the stator.
	Claim 19, Matsumoto et al. discloses the system according to claim 18, wherein the stator [10] comprises a stator body [12] comprising a magnetic material [laminated steel; paragraph 0060] disposed on the article.
	Claim 20, Matsumoto et al. discloses the system according to claim 19, wherein the stator [10] comprises a semiconductive material, a conductive material [laminated steel; paragraph 0060] or a combination thereof disposed on a surface of the article between the stator body and the article [figure 8].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. [US 2019/0222087] in view of Perry et al. [US 2014/0035426].
Claim 12, Matsumoto et al. discloses the article according to claim 10, wherein a ceramic insulator is used [paragraph 0091], but fails to teach that one or more ceramic insulators comprise alumina, zirconia or a combination thereof.
	Perry et al teachers that ceramic insulation used on the winding in a stator can comprise alumina [paragraph 00187].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the ceramic insulator from  alumina since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
Claims 10 and 18, Applicant contends that the claims as amended are not disclosed by Matsumoto et al. due to the tapered end surface.
“In contrast to Matsumoto, the Applicant provides the joining of a first conductor and a second conductor, wherein an exterior surface of the first conductor conforms to an interior surface of the first region of the one or more recesses along a complete length of the first region and the second conductor conforms to an interior surface of the second region of the one or more recesses along a complete length of the second region”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the first/second conductor is only in the first/second region or that the first and second regions are adjacent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim language merely requires there to be a first and second region, this does not preclude a third region where the first and second conductors do not conform to the interior of the insulator, nor does the amended language require that each conductor be contain in a single region nor that the first and second regions are adjacent.  Thereof, as shown in annotated Figure 10 above, Matsumoto et al. is divided into 3 regions, wherein regions 1 and 2 meet the claim limitations.
Regarding Claim 12, “The Applicants has amended independent Claim 10 and respectfully traverse the rejection based on the amendments. Applicant submits that the rejection of Claim 12 under 35 U.S.C. §103 over Matsumoto, in view of Perry, is unwarranted because the cited references do not teach or suggest or disclose each and every element of the claimed component.”
	In response, as Matsumoto et al. is interpreted in this rejection, it discloses the claimed structure as outlined above, so the rejection of Claim 12 stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/BERNARD ROJAS/Primary Examiner, Art Unit 2837